Citation Nr: 0216964	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  99-06 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The appellant had service in the Army National Guard, 
including initial active duty for training from September 
1976 to December 1976, and later periods of active duty for 
training and inactive duty training.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1998 RO rating decision which denied service 
connection for a left shoulder disability.  The veteran 
testified in support of his claim at a February 1999 RO 
hearing and at a July 2001 Board videoconference hearing.  
In October 2001, the Board remanded this appeal to the RO 
for further development.  


FINDINGS OF FACT

During a period of active duty for training the appellant 
had a left shoulder contusion which was acute and transitory 
and resolved without residual disability.  His current left 
shoulder disability, including arthritis and a torn rotator 
cuff, began many years after service and was not caused by 
any incident of service.  


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 101(24), 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant had service in the Army National Guard, 
including initial active duty for training from September 
1976 to December 1976, and later periods of active duty for 
training and inactive duty training.  

His service medical records indicate that on May 17, 1977, 
he was treated for an injured left shoulder after he 
reportedly was hit by the tailgate of a cargo truck the 
previous day.  The examiner noted that there was tenderness 
on palpation anteriorly and that the serviceman's shoulder 
was well located.  The examiner also reported that the 
serviceman did not complain of pain on motion of the 
shoulder.  The impression was contusion of the left 
shoulder.  A May 1977 statement of medical examination and 
duty status, reported that on May 16, 1977, the serviceman 
was loading ammunition into a cargo truck when the tailgate 
fell and struck him on the left shoulder.  It was noted that 
the nature of the serviceman's injury was a bruised left 
shoulder.  There was a notation that the serviceman was on 
active duty for training (two-week annual training) at the 
time of the injury.  Subsequent service medical records do 
not specifically refer to complaints of or treatment for a 
left shoulder disorder.  On a medical history form for an 
August 1981 periodic examination, the serviceman checked 
that he did not have a painful or trick shoulder and that he 
had did not have a bone, joint or other deformity.  The 
August 1981 objective examination report included a notation 
that the serviceman's upper extremities were normal.  
Records dated in March 1985 noted that the serviceman had 
several current ailments and that he was not qualified for 
retention.  In reporting past history, the serviceman 
related, in part, that he had past trauma to his left 
shoulder while loading a truck.  The impression was that the 
serviceman was not fit for duty in the National Guard due to 
an accident in a private occupation; various ailments were 
noted, but there was no reference to a left shoulder 
disability.  

Private treatment records dated from 1982 to 1998 show that 
the appellant was treated for multiple disorders.  A March 
1996 report from J. A. Ibanez, M.D., noted that the 
appellant's range of motion was good throughout all joints 
except the spine and right knee.  The impression did not 
refer to a left shoulder disability.  A September 1998 
outpatient treatment entry from the Community Healthcare 
Services of Polk County noted that the appellant complained 
of left shoulder pain.  The assessment included left 
shoulder pain.  An October 1998 entry from such facility 
noted that the appellant complained of a lengthy period of 
soreness of the left upper chest area and shoulder.  The 
assessment included musculoskeletal chest pain and left 
shoulder pain.  An October 1998 radiological report, as to 
the appellant's left shoulder, noted that there was no 
evidence of a fracture or dislocation and that there were 
mild degenerative changes present in the acromioclavicular 
joint.  The impression was mild degenerative changes in the 
acromioclavicular joint.  

In statement received in October 1998, the appellant 
reported that after his shoulder injury during his period of 
service, he was returned to regular duty.  He stated that no 
X-rays were taken of his shoulder.  The appellant indicated 
that during his years in the National Guard, he complained 
of shoulder problems and was sent to headquarters to have a 
doctor look at him.  He also noted that later he went to a 
doctor because he thought he was having heart problems, but 
that it really was a deep shoulder injury.  

Private treatment records dated from November 1998 to 
February 1999 indicate that the appellant received treatment 
for disorders including a left shoulder disability.  A 
February 1999 treatment entry from the Community Healthcare 
Services of Polk County related an assessment which included 
chronic neck/left upper extremity pain.  A February 1999 
report from the Bartow Family Healthcare Clinic noted an 
assessment which included chronic neck and left upper 
extremity pain.  A February 1999 entry from S. Zemankiewicz, 
M.D., noted that the appellant complained of pain in his 
left shoulder.  The diagnosis was a torn left rotator cuff.  

At a February 1999 RO hearing, the appellant testified that 
he injured his left shoulder when he was unloading 
ammunition from a truck.  He reported that a tailgate fell 
and boxes of ammunition landed on his left shoulder.  The 
appellant indicated that the injury occurred in the line of 
duty.  He reported that over the years he thought he had a 
heart condition because he had chest pain, but they could 
find nothing wrong with his heart.  The appellant stated 
that he was medically disqualified and that he was told it 
was because of his hypertension, phlebitis, and his left 
shoulder.  He said that his doctor told him that X-rays 
showed the he had an old injury.  

Private treatment records dated from 1999 to 2001 show that 
the appellant received treatment for a left shoulder 
disability.  A March 1999 report from Dr. Zemankiewicz noted 
that the appellant had a partially torn rotator cuff, 
impingement syndrome and arthritis of the left shoulder.  An 
April 2001 report from M. L. Fisher, M.D., related an 
impression of left shoulder rotator cuff tear and left 
shoulder acromioclavicular joint disease.  A May 2001 report 
noted the same impression.  

In a July 2001 statement, Dr. Fisher reported that he had 
treated the appellant in April 2001 and May 2001 for 
complaints of left shoulder pain.  Dr. Fisher reported that 
the appellant stated that he had suffered such pain for 
thirty years and that he was injured during service in 
"Vietnam."  Dr. Fisher noted that a MRI two years earlier 
had shown a partial rotator cuff injury and tendonitis, as 
well as hypertrophy at the acromioclavicular joint and 
impingement.  Dr. Fisher stated that he had reviewed records 
from the appellant's military service and that they did 
indeed show that he injured his left shoulder.  It was 
specifically noted that such records indicated that a 
tailgate of a cargo truck struck the appellant in the left 
shoulder on May 16, 1977.  Dr. Fisher indicated that it was 
his opinion "that this injury in 1977 while in the military 
is as likely or as likely not the cause of his current left 
shoulder complaints.  Certainly, if he has had pain in the 
left shoulder since 1977, then I would assume that his 
current pain is related to that injury."  

At a July 2001 Board videoconference hearing, the appellant 
testified that he injured his shoulder while he was on 
training duty.  He stated that he bent down to pick up a box 
and that a tailgate fell and other boxes fell on his 
shoulder.  The appellant noted that the boxes were filled 
with ammunition and weighed approximately seventy-five 
pounds.  He indicated that he went to a medic after the 
injury and that X-rays were not taken.  The appellant 
reported that he was given something for the pain and was 
sent back to duty.  He stated that his left shoulder gave 
him problems for the rest of his time in the service.  The 
appellant reported that he was having chest pain and 
numbness in the shoulder which ran down his left arm and 
that he thought he was having a heart condition.  He noted 
that they never found a heart condition.  The appellant 
indicated that after his period of service, he had trouble 
getting his records.  He stated that he later underwent a 
MRI and was found to have a rotator cuff injury and 
capsulitis.  The appellant reported that presently, he was 
unable to lift his shoulder above his head.  He noted that 
he always had tenderness and that some of the pain 
medication that he was taking for a back injury had masked 
some of his pain.  

The appellant underwent a VA orthopedic examination in July 
2002.  It was noted that the claims file was reviewed.  The 
appellant stated that when he was in the military in 1977 he 
was injured when he was unloading boxes of ammunition and 
they fell on him after a tailgate fell off and collapsed.  
The examiner commented that the appellant stated that he had 
on and off shoulder pain since that time, but that he had 
been noted to have a normal joint examination on multiple 
occasions.  The appellant described current left shoulder 
symptoms.  It was reported that a recent MRI scan 
demonstrated a partial tear of his rotator cuff and that X-
rays showed moderate degenerative disease consistent with 
age.  The examiner stated that, on review of the records, 
there was evidence of normal joint exams in the past 
although the appellant said that he had joint pain since his 
initial injury.  The examiner commented that it was his 
medical opinion that the appellant's current left shoulder 
disability began in the mid 1990s and was related to a 
partial rotator cuff tear.  The examiner stated that it was 
less likely as it was not that the current left shoulder 
disability was related to the 1977 injury while in the 
service.  

In an August 2002 statement, the appellant reported that the 
only injury he ever suffered was when he was in the service.  
He noted that his service records indicated that the injury 
occurred in 1977.  

II.  Analysis

Through correspondence, the rating decision, the statement 
of the case, the supplemental statement of the case, and the 
Board remand, the appellant has been informed of the 
evidence necessary to substantiate his claim for service 
connection.  Identified relevant medical records have been 
obtained, and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, and the related VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. 
§§ 101(24), 1131; 38 C.F.R. § 3.303.  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual was disabled or died from a disease or injury 
incurred in or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred in or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The appellant's service medical records show that he 
sustained a contusion/bruise of his left shoulder in May 
1977 during a period of active duty for training (two-week 
annual training).  The later service medical records do not 
refer to a left shoulder problem.  An August 1981 objective 
examination included a notation that the upper extremities 
were normal.  Records dated in March 1985 indicate that he 
had several current ailments and that he was not qualified 
for retention.  In reporting his past history, the 
serviceman related, in part, that he had a past trauma to 
his left shoulder while loading a truck.  The impression was 
that he was not fit for duty in the National Guard due to an 
accident in a private occupation.  Various ailments were 
noted at that time, but there was no reference to any left 
shoulder disability.  A March 1996 report from Dr. Ibanez 
indicated that the appellant's range of motion was good 
throughout all joints except for the spine and right knee.  
The impression did not refer to a left shoulder disability.  

The first post-service clinical evidence of any left 
shoulder problems was in September 1998, many years after 
the appellant's periods of service.  A September 1998 
outpatient treatment entry noted complains of left shoulder 
pain.  Subsequent treatment reports indicate variously 
diagnosed left shoulder problems including arthritis and a 
torn rotator cuff.  

In a July 2001 statement, Dr. Fisher reported that he had 
recently treated the appellant for complaints of left 
shoulder pain.  Dr. Fisher indicated that the appellant 
stated that he had suffered such pain for thirty years and 
that he was injured during service in "Vietnam."  (The Board 
notes the appellant had no service in Vietnam.)  Dr. Fisher 
said that he had reviewed records from the appellant's 
military service and that they showed that he injured his 
left shoulder.  Dr. Fisher opined "that this injury in 1977 
while in the military is as likely or as likely not the 
cause of his current left shoulder complaints.  Certainly, 
if he has had pain in the left shoulder since 1977, then I 
would assume that his current pain is related to that 
injury."  The Board observes that the reference to having 
shoulder pain since 1977 is based solely on an 
unsubstantiated history provided by the appellant when he 
recently saw Dr. Fisher.  See Reonal v. Brown, 5 Vet.App. 
458 (1993).  The actual medical records for more than 20 
years after the 1977 left shoulder contusion actually 
contain no objective findings of a left shoulder disorder.  
There is no credible evidence of continuity of 
symptomatology (38 C.F.R. § 3.303(b)) following the 1977 
service incident.  Additionally, Dr. Fisher's statement that 
the injury in 1977 was as likely or as likely not the cause 
of the left shoulder complaints is equivocal.  Further, 
although Dr. Fisher said that he had reviewed some of the 
service medical records, there is no indication that he 
reviewed all the records in the claims file.  Although an 
examiner can render a current diagnosis based on his 
examination of a claimant, without a thorough review of the 
record, his opinion regarding etiology can be no better than 
the facts alleged by the claimant.  See Swann v. Brown, 5 
Vet.App. 229 (1993).  Given such circumstances, the Board 
finds that Dr. Fisher's opinion has low probative value on 
the issue of service connection.  

On the other hand, the July 2002 VA examiner, in addition to 
examining the appellant, reviewed the claims folder.  The VA 
examiner noted the appellant claimed left shoulder problems 
since the service injury, although there had been a number 
of normal examinations since then.  The VA examiner noted 
that the current left shoulder disability began in the mid 
1990s and was related to a partial rotator cuff tear, and it 
was opined that it was less likely as it was not that such 
had a relation to the 1977 injury while in the service.  The 
VA examiner specifically addressed the entire medical 
history and provided a rationale for his opinion.  Moreover, 
the VA examiner's opinion is consistent with the historical 
records.  Therefore, the Board finds that the opinion 
provided by the VA examiner is more probative than the 
opinion provided by Dr. Fisher.  See Wensch v. Principi, 15 
Vet.App. 362 (2001).

The appellant has alleged that his current left shoulder 
disability had its onset during service.  However, as a 
layman, he has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

The weight of the competent medical evidence demonstrates 
that the left shoulder injury during a period of active duty 
for training was acute and transitory and resolved without 
residual disability, and that the current left shoulder 
disability began many years after periods of service and was 
not caused by any incident of service.  The Board concludes 
that a left shoulder disability was not incurred in or 
aggravated by service.  

As the preponderance of the evidence is against the claim 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for a left shoulder disability is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

